Dismissal and Opinion Filed June 7, 2013




                                           S In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas

                                        No. 05-12-01096-CR

                        CHARLES EDWARDS SIELOFF III, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                       On Appeal from the 203rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F10-35795-P

                               MEMORANDUM OPINION
                    Before Chief Justice Wright and Justices Myers and Evans
                                Opinion by Chief Justice Wright
       Charles Edward Sieloff III was convicted of felony driving while intoxicated and

sentenced to ten years’ imprisonment. Sentence was imposed in open court on April 24, 2012.

Appellant filed a motion for new trial on May 23, 2012; therefore, his notice of appeal was due

by July 23, 2012. See TEX. R. APP. P. 26.2(a)(2). Appellant filed his notice of appeal in this

Court on August 7, 2012, and we forwarded a copy to the trial court. See TEX. R. APP. P.

25.2(c)(1).

       “Jurisdiction concerns the power of a court to hear and determine a case.” Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must be

legally invoked, and, if not, the power of the court to act is as absent as if it did not exist. See id.

at 523. To invoke the court’s jurisdiction, an appellant must file his notice of appeal within the
time period provided by the rules of appellate procedure. See id.; see also Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998) (per curiam).

       To obtain the benefit of the extension period provided by rule 26.3, appellant had to both

file his notice of appeal and file an extension motion in this Court within fifteen days of July 23,

2012. See TEX. R. APP. P. 26.3; Slaton, 981 S.W.2d at 210. While the August 7, 2012 notice of

appeal was filed within that fifteen-day period, appellant did not file an extension motion in this

Court. While it appears from the notice of appeal that appellant may have calculated his time

based on the trial court’s denial of the motion for new trial, rule 26.2(b) specifically calculates

the time for filing a notice of appeal from the date sentence is imposed in open court. See Tex.

R. App. P. 26.2(b). Because appellant’s August 7, 2012 notice of appeal was untimely as to the

April 24, 2012 sentencing date, we have no jurisdiction over the appeal. See Slaton, 981 S.W.2d

at 210; Olivo, S.W.2d 918 at 523.

       We dismiss the appeal for want of jurisdiction.




                                                      /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE


Do Not Publish
TEX. R. APP. P. 47
121096F.U05




                                                –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CHARLES EDWARDS SIELOFF III,                       On Appeal from the 203rd Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. F10-35795-P.
No. 05-12-01096-CR        V.                       Opinion delivered by Chief Justice Wright.
                                                   Justices Myers and Evans participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered June 7, 2013




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –3–